Citation Nr: 0519561	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits due to the death of the 
veteran's widow.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1916 to 
December 1922.  He died in April 1967.  His widow died in 
August 2003.  The appellant is the widow's sister-in-law.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 determination issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The appellant voiced disagreement with the determination in 
January 2003 and, subsequent to a statement of the case (SOC) 
being issued in March 2004, perfected her appeal in April 
2004.


FINDINGS OF FACT

1.  The appellant is the sister-in-law of the veteran's widow 
and claims to have borne the cost of her burial.

2.  The veteran's widow did not have any claims pending at 
the time of her death or any unpaid benefits owed to her.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 
2002); 38 C.F.R. §§ 3.500, 3.1000 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a beneficiary, benefits that are due and 
unpaid to the beneficiary may be paid to certain claimants.  
38 C.F.R. § 3.1000 (2004).  This type of claim, known as a 
claim for accrued benefits, is derivative of a claim made by 
a beneficiary during his or her lifetime.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996).  The only 
requirement imposed under 38 U.S.C.A. § 5121(c) regarding an 
application for accrued benefits is that the application must 
be filed within one year after the date of death.  (West 
2002).  In this case, the appellant submitted an application 
for accrued benefits in September 2003, well within a year of 
the August 2003 death of the beneficiary, the veteran's widow 
(hereafter referred to as "widow").  Therefore, the 
appellant submitted her claim in a timely manner.

The appellant's claim reflects that she asserted that she was 
entitled to reimbursement for the widow's last illness and 
burial expenses.  Attached were receipts that indicate the 
appellant paid $165.00 for burial expenses while the widow's 
son paid $1300.00.  In September 2003, the RO notified the 
appellant that no benefits were unpaid to the widow upon her 
death.  (The widow had been in receipt of death pension 
benefits prior to her death.)  The appellant disagreed, her 
October 2003 notice of disagreement reflecting that she 
asserts she is entitled to the widow's accrued benefits as 
she had to pay all the expenses of the widow's last illness 
and burial from her own money.

Here, the widow died on August [redacted], 2003.  Upon receipt of 
notification of her death, the RO discontinued the widow's 
benefits as of August 1, 2003.  The effective date of 
discontinuance of compensation, dependency and indemnity 
compensation, or pension by reason of the death of the payee 
is the last day of the month before death occurred.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2004).  
Accordingly, the widow was not entitled to her pension 
benefits for the month of August 2003 and a nonpayment of 
such benefits are not considered unpaid.  Nor were any claims 
by the widow pending at the time of her death.  As such, no 
accrued benefits have been created, and there are no benefits 
from which the appellant can derive a claim.  See Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In short, the claims file is absent any evidence that the 
widow had a claim pending for any VA benefits at the time of 
her death. Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  As the 
law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board notes that when the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

Entitlement to accrued benefits due to the death of the 
veteran's widow is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


